EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report on Form10-K of Heelys,Inc. (the "Company") for the period ending December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Thomas C. Hansen, Chief Executive Officer of the Company, and Craig D. Storey, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March10, 2011 By: /s/THOMAS C. HANSEN Thomas C. Hansen Chief Executive Officer By: /s/CRAIG D. STOREY Craig D. Storey Chief Financial Officer The foregoing certification is being furnished to the Securities and Exchange Commission as an Exhibit to the Report.
